Citation Nr: 1001355
Decision Date: 01/08/10	Archive Date: 03/15/10

Citation Nr: 1001355	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-06 990	)	DATE JAN 08 2010
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1979.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).

In a September 2008 decision, the Board denied the claim on 
appeal.  The Veteran appealed that portion of the decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  Based on a September 2009 Joint Motion for Remand 
(Joint Motion), the Court remanded this appeal in October 
2009 for development in compliance with the Joint Motion.  
The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the Veteran if 
further action is required.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2009).  Here, based on the Joint Motion, the Court 
remanded the Board's decision in this matter, finding that 
the Veteran was not properly notified of the evidence 
required to reopen the previously denied claim of entitlement 
to service connection for bilateral hearing loss.  
Accordingly, in order to prevent prejudice to the Veteran, 
the part of the September 2008 decision of the Board which 
denied the request to reopen a claim of entitlement to 
service connection for bilateral hearing loss must be 
vacated, and a new decision will be entered as if the 
September 2009 decision by the Board had not adjudicated that 
issue.


ORDER

The part of the September 23, 2008 decision of the Board 
which denied the request to reopen a claim of entitlement to 
service connection for bilateral hearing loss is vacated.


REMAND

As noted in the Introduction above, the Court's October 2009 
order remanded the issue of whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for bilateral hearing loss for 
readjudication consistent with the September 2009 Joint 
Motion.  The Joint Motion stated that readjudication of the 
claim was required because the Veteran had not been provided 
with proper notice of the evidence required to substantiate 
his claim.  As such, the claim must be remanded so that the 
Veteran can be given proper notice of the evidence required 
to reopen a claim of entitlement to service connection for 
bilateral hearing loss.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be provided with 
notice as to the evidence required to 
reopen the claim of entitlement to 
service connection for bilateral 
hearing loss.  This notice must 
specifically state that medical 
evidence of a nexus between the any 
current hearing loss disability and 
military service must be submitted, and 
it must also fulfill the requirements 
set forth in Kent, 20 Vet. App. 1.

2.	After the Veteran has had an adequate 
opportunity to respond, the RO must 
then readjudicate the claim and, 
thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the Veteran and his 
representative have had an adequate 
opportunity to respond to the 
supplemental statement of the case, the 
appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


Citation Nr: 0832621	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-06 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen the previously-denied claim of 
entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted 
which is sufficient to reopen the previously-denied claim of 
entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Counsel

INTRODUCTION

The veteran served on active duty in the United States Air 
Force from May 1973 to May 1979.

Service connection for bilateral hearing loss was denied by 
the RO in a November 1980 rating decision, which the veteran 
did not appeal.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The veteran was scheduled for a videoconference hearing in 
January 2008; he requested a postponement of this hearing, 
which was granted.  A second videoconference hearing was 
scheduled in May 2008, but he failed to report for this 
hearing and provided no explanation for his failure to 
report.  His hearing request, therefore, is deemed withdrawn.  
See 38 C.F.R. § 20.704(d) (2007).

The issue of whether new and material evidence has been 
submitted which is sufficient to reopen the previously-denied 
claim of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed November 1980 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for bilateral hearing loss. 

2.  The evidence associated with the claims folder subsequent 
to the November 1980 RO rating decision is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the claim.  
CONCLUSIONS OF LAW

1.  The November 1980 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  Since the November 1980 RO decision, new and material 
evidence has not been received which is sufficient to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for bilateral hearing 
loss.  Implicit in his claim is the contention that new and 
material evidence which is sufficient to reopen the 
previously-denied claim has been received.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  

The Veterans Claims Assistance Act of 2000 (the VCAA)  

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

For claims to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify currently applies to the 
issue on appeal; the standard of review and duty to assist do 
not apply to the claim unless it is reopened.  See Holliday 
v. Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was informed of the 
relevant law and regulations pertaining to his claim in a 
letter from the RO dated March 3, 2006 which specifically 
detailed the evidentiary requirements for service connection, 
including evidence of "a relationship between your current 
disability and an injury, disease, or event in military 
service."  

With respect to notice to the veteran regarding new and 
material evidence, the March 2006 VCAA letter stated that 
"you were previously denied service-connected for bilateral 
hearing loss.  You were notified of that decision on December 
3, 1980."  The letter notified the veteran that evidence 
sufficient to reopen the veteran's previously denied claims 
must be "new and material," closely mirroring the 
regulatory language of 38 C.F.R. § 3.156(a).  Moreover, the 
March 2006 letter informed the veteran as to the reason his 
claim was previously denied: "You claim was previously 
denied because hearing loss was not shown by the evidence of 
record."  As such, the veteran was adequately advised of the 
bases for the previous denial to determine what evidence 
would be new and material to reopen the claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
March 2006 VCAA letter.  Specifically, the veteran was 
advised in the letter that VA would obtain all evidence kept 
by the VA and any other Federal agency, including VA 
facilities and service medical records.  He was also informed 
in the letter that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records that the 
he identified.  Included with the letter were copies of VA 
Form 21- 4142, Authorization and Consent to Release 
Information, and the letter asked that the veteran complete 
this release so that VA could obtain these records on his 
behalf.  The VCAA letter also informed the veteran that for 
records he wished for VA to obtain on his behalf he must 
provide enough information about the records so that VA can 
request them from the person or agency that has them.  

The veteran was specifically notified to describe or submit 
any additional evidence which he thought would support his 
claim.  "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  See the March 3, 2006 
letter at page 2.  This request complies with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b) in that the RO informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 20, 2006.  This 
letter detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
Administration (SSA) determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  In any event,  because as discussed 
below the Board is denying the veteran's claim, elements (4) 
and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case.  Therefore, no further VCAA notice is necessary.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted in the Introduction, the veteran failed to 
appear for his scheduled videoconference hearing and has not 
provided reasons for his failure to report or requested a new 
hearing.

Accordingly, the Board will proceed to a decision.

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen the previously-denied claim of 
entitlement to service connection for bilateral hearing loss.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in February 2006, the claim will be adjudicated by 
applying the revised section 3.156, which is set out in the 
paragraph immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Analysis

The veteran's prior claim of entitlement to service 
connection was denied in November 1980 in essence because the 
record at that time did not include evidence of an in-service 
disease or injury [i.e., Hickson element (2)].  The decision 
stated: "An audiology examination in November of 1974 was 
within normal limits for VA purposes.  No hearing loss was 
diagnosed in service.  At the general medical examination, 
the block for no was checked under hearing loss noted . . . 
Service connection will be denied for hearing loss as not 
shown by the evidence of record."  Hickson element (3), 
medical nexus, was also lacking.

The November 1980 RO decision was not appealed and therefore 
is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2007).  As explained above, the veteran's 
claim for service connection for bilateral hearing loss may 
only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. § 5108; 
see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Therefore, the Board's inquiry will be directed to 
the question of whether any additionally submitted (i.e. 
after November 1980) evidence bears directly and 
substantially upon the specific matters under consideration, 
namely whether there is evidence of an in-service ear injury 
or disease.

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for bilateral hearing loss 
has not been submitted.

The evidence added to the veteran's claims folder since that 
time consists of copies of the veteran's service medical 
records, updated VA outpatient treatment records, the report 
of a September 2006 VA audiology examination, the veteran's 
written statements and the June 2007 RO hearing transcript.  
[A May 1990 statement from Dr. L.M.M. and a January 2006 VA 
compensation and pension examination report are also in the 
claims folder; however, these records concern unrelated 
medical problems and are accordingly not material to the 
veteran's claim.]  

The veteran's service medical records were considered by the 
RO in the November 1980 rating decision; accordingly the 
copies submitted by the veteran in connection with the 
instant appeal are cumulative and redundant of the evidence 
of record in 1980 and are not "new."

The recent VA medical records document ongoing medical 
treatment.  These records do not indicate whether the 
veteran's current hearing problems are a result of an in-
service disease or injury.  As such, these medical records 
are not new and material.  See Cornele v. Brown, 6 Vet. App. 
59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) [medical evidence that merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence].

The report of the September 2006 VA audiology examination 
suggests that that there is no connection between the 
veteran's military service and his current bilateral hearing 
loss.  Accordingly, the report is against the claim and thus 
does not constitute new and material evidence.  See 
Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence that 
is unfavorable to a claimant is not new and material].

With respect to the veteran's own statements and testimony to 
the effect that his current bilateral hearing loss is related 
to his military service, such evidence is cumulative and 
redundant of statements made prior to the November 1980 
decision and accordingly is not new.  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  

Moreover, lay persons without medical training are not 
competent to opine on medical matters such as nexus opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that laypersons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108." 

In short, the additionally added evidence does not serve to 
establish, or even suggest, that the veteran's hearing loss 
is medically related to his military service.  
The evidence submitted subsequent to the November 1980 denial 
of the veteran's claims is therefore cumulative and redundant 
of the evidence of record at that time, and it therefore does 
not raise a reasonable possibility of substantiating the 
claim.  
See 38 C.F.R. § 3.156(a) (2007).  

Accordingly, new and material evidence has not been 
submitted, and the claim for entitlement to service 
connection for bilateral hearing loss is not reopened.  
The benefit sought on appeal remains denied.


ORDER

The request to reopen the previously denied claim of 
entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

2.  Whether new and material evidence has been submitted 
which is sufficient to reopen the previously-denied claim of 
entitlement to service connection for a low back disability.

Service connection for a back disability was initially denied 
in a November 1980 rating action, which the veteran did not 
appeal.  An August 2006 rating decision determined that the 
veteran had not submitted new and material evidence 
sufficient to reopen the previously-denied back claim.

The veteran submitted a timely notice of disagreement to the 
August 2006 rating decision in November 2006.  The veteran 
expressed disagreement with the decision made as to his back 
claim.  However, a statement of the case which addresses the 
issues of whether new and material evidence has been 
submitted which is sufficient to reopen the previously-denied 
back claim has not been associated with the claims file.

The filing of a notice of disagreement places a claim in 
appellate status.  The failure to issue a statement of the 
case in such a circumstance renders a claim procedurally 
defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 
20.200, 20.201 (2007); see also Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of 
the remand is to give the RO an opportunity to cure this 
defect.  Thereafter, the RO should return the claims file to 
the Board only if the veteran perfects his appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 
(1997) [if the claims file does not contain a notice of 
disagreement, a statement of the case and a VA Form 9 
(substantive appeal), the Board is not required and has no 
authority to decide the claim].

Accordingly, this issue is REMANDED for the following action:

The RO should issue a statement of the 
case addressing the issue of whether new 
and material evidence has been submitted 
which is sufficient to reopen the 
previously-denied claim of entitlement 
to service connection for a low back 
disability.  The veteran should be given 
an opportunity to perfect an appeal by 
submitting a timely substantive appeal.  
The RO should advise the veteran that 
the claims file will not be returned to 
the Board for appellate consideration of 
this issue following the issuance of the 
statement of the case unless he perfects 
his appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


